Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on December 30, 2021 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 8, and 14 and the cancellation of claim(s) 3, 4 and 17 have been acknowledged and entered.  
In view of the amendment of claim(s) 1, 8, and 14 and the cancellation of claim(s) 3, 4 and 17, the rejection of claim(s) 1-20 under 35 U.S.C. §112 is withdrawn.
In view of the amendment to claim(s) the amendment of claim(s) 1, 8, and 14 and the cancellation of claim(s) 3, 4 and 17, the rejection of claims 1-20 under 35 U.S.C. §103 is withdrawn.

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 7-8 of the Response to Non-Final Office Action dated September 30, 2021, which was received on December 30, 2021 (hereinafter Response and Office Action, respectively), have been fully considered.
As Applicant has amended independent claim(s) 1, 8, and 14 to incorporate the limitations of claim(s) 3, 4 and 17, the discussion of claim(s) 1, 8, and 14 has been amended to incorporate the elements of the respective limitations of claim(s) 3, 4 and 17, as appropriate. 
With respect to the rejection(s) of claim(s) 1, 8, and 14 under 35 U.S.C. §103 as being unpatentable over Talmor (A. Talmor, J. Herzig, N. Lourie, and J. Berant. “CommonsenseQA: A Talmor) in view of Non-Patent Literature to Lin (Lin, Xiao, and Devi Parikh. “Don't just listen, use your imagination: Leveraging visual common sense for non-visual tasks.” In Proceedings of the IEEE conference on computer vision and pattern recognition, v3, pp. 1-36. [Retrieved from internet: <https://arxiv.org/pdf/1502.06108v3.pdf>], (Published on 29 July 2015), hereinafter Lin), Balluru (U.S. Pat. No. 9,311,301, hereinafter Balluru), Buchanan (U.S. Pat. App. Pub. No. 2014/0108322, hereinafter Buchanan), and Dehghani (U.S. Pat. App. Pub. No. 2019/0354567, hereinafter Dehghani), applicant’s arguments in light of the amended claims are persuasive. As such, the rejections of claims 1, 8, and 14 under 35 U.S.C. §103 are withdrawn.
Applicant further argues that dependent claims 2, 5-7, 9-13, 15, 16, and 18-20 are allowable for at least the same reasons as independent claims 1, 8, and 14. Applicant’s arguments are persuasive. As such, the rejections of claims 2, 5-7, 9-13, 15, 16, and 18-20 under 35 U.S.C. §103 are withdrawn.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Reasons for Allowance
Claims 1, 2, 5-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 14, the closest prior art of record Talmor teaches a method comprising: encoding and embedding, by an embedding module, an input text (The system and method includes the CommonsenseQA model, which was applied by “encoding each question and its candidate answers,” where “pre-trained word embeddings” were performed using “GloVe Talmor, pg. 6, paragraph 6; pg. 7, paragraph 5); [wherein]... the input text... [is] a plurality of tokens (As indicated in Table 1, questions and candidate answers (input text) are in the form of a plurality of tokens (average question length and average answer length are measured in tokens); Talmor, pg. 4, Table 1); the question-answer set comprising a question and a plurality of answer choices (Dataset generation in Talmor includes “generat[ing] multiple-choice questions” which includes a plurality of answers and a question; Talmor, pg. 3, paragraph 4); [and] iteratively decoding output of the embedding module, by a multi-layer transformer module (Talmor discloses decoding of output using the same generative pre-trained transformer cited in the instant application, with an exemplary embodiment being decoded over ten (10) iterations; Talmor, pg. 6, paragraph 6 - pg. 7, paragraph 1). However, Talmor fails to expressly recite an input text that is a concatenation of a structured source text for a question-answer set and a structured explanation text, [encoding input text]… by breaking the input text into a plurality of tokens, wherein the structured explanation text is annotated by a human annotator from previous iterations, iteratively decoding output of the embedding module…, based on generated tokens related to the structured explanation text, while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text, to generate an updated explanation text for deducing which of the answer choices is correct for the question; providing the generated updated explanation text to a classification module; and using the generated explanation text, generating, at the classification module, a prediction for which one of the answer choices is correct for the question.
Lin further teaches an input text that is a concatenation of a structured source text for a question-answer set and a structured explanation text (“FITB dataset {input dataset} contains 8,959 FITB questions – 7,198 for training and 1,761 for testing {structured source text}” which is built on top of “the Abstract Scenes Dataset” which includes “10,020 scenes [with] textual descriptions” and “the scenes… [correspond] to the questions in the training set” which “are  Lin , ¶¶ pg. 3, paragraph 5) wherein the structured explanation text is annotated by a human annotator from previous iterations (“FITB dataset” was built using “the Abstract Scenes Dataset, which has 10,020 human-created abstract scenes of a boy and a girl playing in the park,” where “Each one of the 10,020 scenes has textual descriptions written by two different people.” Thus, the abstract scenes datasets {the structured explanation text} are annotated by a human annotator from previous iterations; Lin , ¶¶ pg. 3, paragraph 3).
Balluru further teaches [encoding input text]… by breaking the input text into a plurality of tokens (where “processing text-related data... [such as] structured or unstructured data sources” can include the ingested text data being “broken up into its foundational building blocks using various natural language processing (NLP) functions, which may determine sentence boundaries, and then break up the text into tokens,” where “Each token can consist of a word, punctuation mark, or special character.”; Balluru, Col. 8, lines 4-14). 
Buchanan further teaches iteratively decoding output of the embedding module…, (“decomposing the input inquiry… [and] iteratively constructing the inference graph {iteratively decoding} over content one or more from content sources” Buchanan, ¶ [0010]); based on generated tokens related to the structured explanation text (“in a current iteration, a graph extender component 118...extends the previous inference graph 110P generated in the immediately prior iteration... based on the new relations and confidences data 117,”; Buchanan , ¶¶ [0069]), to generate an updated explanation text for deducing which of the answer choices is correct for the question (“graph extender 118 receives the new relations and confidences 117 and processes the new relations by merging them into the previous inference graph 110P to result in a new extended inference graph 110E” where “The reasoner component 150 may... output an explanation of why the answer was correct” from the inference graph.; Buchanan , ¶¶ [0069], Buchanan , ¶¶ [0074], [0159]; FIG. 4); and using the generated explanation text, generating, at the classification module, a prediction for which one of the answer choices is correct for the question (“the reasoner component 150 {at the classification module}... outputs {generates} a probability for each node {a prediction for which one of the answer choices is correct for the question} in the inference graph {using the generated explanation text}”; Buchanan , ¶¶ [0074]). 
Dehghani further teaches decoding output… based on generated tokens… while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text (where the system “can further mask the decoder self-attention distributions so that the model can only attend to positions to the left of any predicted symbol” as applied to the embodiment of the encoder process “question-answering tasks,” described with reference to FIG 2, “in which case the input sequence is words in a question sentence,” where “the system can generate the input representations that are respective word embeddings of the words” and where the “decoding process,” described with reference to FIG. 3, can share the same basic structure in depth as the encoder process”; Dehghani, ¶¶ [0053], [0028]-[0029], [0044], FIGS. 2 and 3). 
Further, Lin teaches collecting the structured explanation text from a human annotator (“FITB dataset” was built using “the Abstract Scenes Dataset, which has 10,020 human-created abstract scenes of a boy and a girl playing in the park,” where “Each one of the 10,020 scenes has textual descriptions written by two different people.” Thus, the abstract scenes datasets {the  Lin , ¶¶ pg. 3, paragraph 3). However, Lin does not specifically teach wherein collecting the structured explanation text comprises: providing the human annotator with a training question-answer set; and receiving the structured explanation text from the human annotator in response to the training question-answer set. 
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in independent claims 1, 8, and 14.
More specifically, the limitation of “wherein collecting the structured explanation text comprises: providing the human annotator with a training question-answer set; and receiving the structured explanation text from the human annotator in response to the training question-answer set” is not taught by the prior art of record.
Claims 2, 5-7, 9-13, 15, 16, and 18-20 are allowable at least in light of their dependence from allowable claims 1, 8, and 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-patent literature to Lin et al. (Bill Yuchen Lin, Xinyue Chen, Jamin Chen, and Xiang Ren. “Kagnet: Knowledge-aware graph networks for commonsense reasoning.” arXiv preprint arXiv:1909.02151, pp. 1-11 [Published online: 4 September 2019]) discloses a textual inference 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657